TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00173-CR



                                       In re Tracy D. Cluck


                                     Brian Taylor, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 38660, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                              ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of Brian Taylor. The subject

of this proceeding is attorney Tracy D. Cluck, who has failed to comply with this Court’s order to

file the appellant’s brief.

                Appellant’s brief was originally due September 24, 2014. This Court has granted

Mr. Cluck two extensions of time to file the brief. The most recent extension was granted by order

on December 31, 2014, in which the Court extended the deadline to February 27, 2015. That order

also warned Mr. Cluck that no further extensions of time will be granted. Mr. Cluck has now filed

a third motion for extension of time requesting an additional 30 days to file the brief.
               Tracy D. Cluck is therefore ordered to appear in person before this Court on

March 25, 2015, at 1:30 p.m., in the court room of this Court, located in the Price Daniel, Sr.

Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why he should not

be held in contempt and sanctions imposed for his failure to obey the December 31 order of this

Court. This order to show cause will be withdrawn and Mr. Cluck will be relieved of his obligation

to appear before this Court as ordered above if the Clerk of this Court receives the appellant’s brief

by 5:00 p.m. on March 23, 2015.

               It is ordered on March 11, 2015.



Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                  2